Cropsey, J.
Motion to retax bill of costs in action to foreclose a tax lien. Objection is made to two items taxed by the clerk, viz., $30 for a trial fee and $115 for searches. An answer had been interposed on behalf of an infant through his guardian, and there was a hearing as provided by law, and proof was taken. This is a trial within the meaning of the section of the Code allowing a trial fee. Roosevelt v. Schermerhorn, 32 Misc. Rep. 287; Wandell v. Hirschfeld, 40 id. 527. Section 3256 of the Code of Civil Procedure provides that the expenses of searches made by title companies in counties in which the office of the clerk or register is a salaried one may be taxed as a disbursement. Only such fees can be taxed for searches as the statute permits. Friedman v. Borchardt, 161 App. *455Div. 672. The section just referred to provides that the title company searches shall be taxed “ at rates not exceeding the rates of similar official searches.” This provision for searches is not intended to cover the charges for examination of the title to the property. Pines v. Consolidated Briarwood Estates, 106 Misc. Rep. 450. The fee for this search can be taxed, and is allowed. The amount of it, however, is not the charge made by the title company, but that fixed by statute. That can be computed by the attorneys, and an order submitted retaxing this item at the correct amount. A similar disposition was made of a like question by Mr. Justice Manning in Kellar v. Day, N. Y. L. J., Oct. 6, 1916.
Ordered accordingly.